Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Shao U.S. Patent/PG Publication 20190099673.
Regarding claim 1:
 A method for displaying an azimuth in a virtual scene, the method comprising: (Shao [0032] In step S1, an orientation ruler is provided on the graphical user interface, the orientation ruler including an orientation identifier for indicating an orientation.).
 obtaining, by a device comprising a memory storing instructions and a processor in communication with the memory, (Shao [0073] a memory for storing executable instructions of the processor)
an orientation azimuth of a virtual object in a virtual scene (Shao [0058] As a specific example embodiment, the orientation ruler is further configured to indicate a current orientation of the virtual object in the game scene, such as to indicate the virtual object is faced to the front of the game scene in the current state.).
 obtaining, by the device, a plurality of azimuths, angles between the plurality of azimuths and the orientation azimuth being no larger than a preset angle, the plurality of azimuths comprising first azimuths and second azimuths (Shao The orientation ruler 30 as shown in FIG. 3 not only includes the orientation scale 310 represented in numeral such as 105, 120 and 150 and represented in text such as east (E), southeast (SE), south (S) and southwest (SW); and further includes the orientation description 320. In an example, the orientation description is described in text, but may also be graphically described. The orientation ruler 30 of FIG. 2 is described in text, wherein "left rear" is displayed at a leftmost side and "right rear" is displayed at a rightmost side. The orientation description may reduce the understanding difficulty for a game player to understand the orientation ruler on one hand, and on the other hand, due to the limited space of the graphical user interface on the screen, it may be difficult to display all of the scale is ranged from 0 to 360 degree of the orientation ruler on the screen, so that, it may be suggested to display details of partially focused scale on the graphical user interface, while the other part of scale may be generalized to display as the orientation description. In the embodiment as shown in FIG. 4, an area of the game scene behind the virtual object is generally presented as left rear and right rear on the orientation ruler.) where there is the user orientation azimuth, the far left azimuth, the far right azimuth, and they are at a preset angle value.
 symmetrically distributing, by the device, the first azimuths and the second azimuths centered and on two sides of the orientation azimuth to obtain a target horizontal bar dial (Shao Fig. 3-4 [0059] According to another example embodiment, as shown in FIG. 4, an orientation indicator 600 may be provided on the graphical user interface. For example, the orientation indicator 600 is arranged above the middle of orientation ruler 300. The orientation ruler 30 is controlled to scroll on the graphical user interface according to the current orientation of the virtual object, such that a position indicated by the orientation indicator 600 on the orientation ruler 300 is corresponding to the current orientation of the virtual object. In the exemplary embodiment, a manner of fixing the position of the orientation indicator 600 and scrolling the orientation ruler is adopted to make the orientation of the virtual object is always represented by the position indicated by the orientation indicator 600 on the orientation ruler 300. In this manner, the orientation indicator 600 may also provide such orientation information as a reference to the game player while indicating the orientation, so that the player can approximately judge the orientation of the sound source without checking the specific scale of the orientation ruler. ).
 and displaying, by the device, the target horizontal bar dial in a visual field image of the virtual object (Shao [0038] In the embodiment as shown in FIG. 2, the graphical user interface includes a mobile manipulation area 20 for controlling movement of a virtual object character 50, a skill control 40 for controlling skill cast of the virtual character, and a small map 10 for displaying a thumbnail of at least part of the game scene. The embodiment provides an orientation ruler 30 on the graphical user interface.)(Shao [0063] For example, in a first person perspective, the content of the graphical user interface is displayed by a master perspective of the user, which enhances the immersive experience of the user, and only a part of the game character, such as a hand or a foot, may be presented in the interface, while in a third-person perspective, the game character may be presented on the graphical user interface as a whole, which reduces the manipulation difficulty and dizziness of the user, and emphasizes the visual sense of movement. The developer may determine the detailed display manner according to the game contents, which will not be limited in the present disclosure.). 
Regarding claim 2:
 The method according to claim 1, has all of its limitations taught by Shao. Shao further teaches  wherein the symmetrically distributing the first azimuths and the second azimuths centered and on two sides of the orientation azimuth to obtain the target horizontal bar dial comprises: 
 obtaining, by the device, a plurality of target azimuths of the plurality of azimuths, an angle interval between the plurality of target azimuths being a preset angle interval and obtaining, by the device, the target horizontal bar dial by using the plurality of target azimuths as azimuth scales of the plurality of azimuths ((Shao [0038] The orientation ruler 30 as shown in FIG. 3 not only includes the orientation scale 310 represented in numeral such as 105, 120 and 150 and represented in text such as east (E), southeast (SE), south (S) and southwest (SW); and further includes the orientation description 320. In an example, the orientation description is described in text, but may also be graphically described.) where there are the azimuths for the left and right side of the user ending in the left/right rear, which is broken into smaller azimuths such as north/northeast/east/southeast/south as well as numeric values shown in Fig. 4.
Regarding claim 3:
 The method according to claim 1, has all of its limitations taught by Shao. Shao further teaches  wherein the displaying the target horizontal bar dial in the visual field image of the virtual object comprises: 
 displaying, by the device, at least one azimuth name of the azimuths in the target horizontal bar dial in the visual field image of the virtual object (Shao [0038] The orientation ruler 30 as shown in FIG. 3 not only includes the orientation scale 310 represented in numeral such as 105, 120 and 150 and represented in text such as east (E), southeast (SE), south (S) and southwest (SW); and further includes the orientation description 320. In an example, the orientation description is described in text, but may also be graphically described.). 
Regarding claim 4:
 The method according to claim 1, has all of its limitations taught by Shao. Shao further teaches  further comprising: 
 in response to a target position being detected, obtaining, by the device, a target position azimuth relative to the virtual object, the target position corresponding to a position identifier in a global map or a target area  and in response to the target horizontal bar dial comprising the target position azimuth, displaying, by the device, prompt information of the target position within a target range of the target position azimuth in the target horizontal bar dial (Shao [0047] As shown in FIG. 4, in order to compensate and display the sound information for the user, in the present embodiment, a graphic display area 500 is arranged under the orientation ruler 300, a graphic identifier 700 corresponding to the sound is displayed in the graphic display area 500, and a display position of the graphic identifier 700 is controlled to be located at a corresponding position of the orientation ruler according to the orientation information of the sound.). 
Regarding claim 5:
 The method according to claim 4, has all of its limitations taught by Shao. Shao further teaches  further comprising: 
 obtaining, by the device, a distance between the target position and the virtual object (Shao [0045] Coordinates of the virtual object and coordinates of the sound source of the sound may be acquired, and the distance between the sound source of the sound and the virtual object and the orientation of the sound source of the sound relative to the virtual object may be calculated according to the coordinates of the virtual object and the coordinates of the sound source of the sound.).
 and displaying, by the device, the distance within the target range of the target position azimuth in the target horizontal bar dial (Shao [0049] As an example embodiment, as described above, in the case of acquiring the distance between the sound source and the virtual object, the display form of the graphic identifier may also be controlled according to the distance, such as, at least one of a size, a color, a brightness, a transparency, and a dynamic effect of the graphic identifier may be controlled according to the distance. In the embodiment as shown in FIG. 4, the size of the graphic identifier 700 is corresponding to the distance.). 
Regarding claim 6:
 The method according to claim 5, has all of its limitations taught by Shao. Shao further teaches  further comprising: 
 in response to the target position being deleted, canceling, by the device, display of the prompt information of the target position within the target range of the azimuth in the target horizontal bar dial (Shao [0052] In the exemplary embodiment, the transparency of the graphic identifier is inversely related to the distance between the sound source of the sound and the virtual object, i.e., the further the distance between the sound source of the sound and the virtual object is, the higher the transparency of the graphic identifier is; and the closer the sound source of the sound relative to the virtual object is, the lower the transparency of the graphic identifier is. It should be noted that the transparency of the graphic identifier is ranged from 100% to 0%. The graphic identifier is completely transparent when the transparency of the graphic identifier is 100%, and the graphic identifier is completely opaque when the transparency of the graphic identifier is 0%.) since objects outside of a range (removed/deleted) transparency is set to 100% (display canceled). 
Regarding claim 7:
 The method according to claim 1, has all of its limitations taught by Shao. Shao further teaches  further comprising: 
 in response to a viewing angle of the virtual scene being changed, changing, by the device, the target horizontal bar dial (Shao [0059] According to another example embodiment, as shown in FIG. 4, an orientation indicator 600 may be provided on the graphical user interface. For example, the orientation indicator 600 is arranged above the middle of orientation ruler 300. The orientation ruler 30 is controlled to scroll on the graphical user interface according to the current orientation of the virtual object, such that a position indicated by the orientation indicator 600 on the orientation ruler 300 is corresponding to the current orientation of the virtual object.). 
Regarding claim 8:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 9:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
Regarding claim 10:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
Regarding claim 11:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
Regarding claim 12:
The claim is a/an parallel version of claim 5. As such it is rejected under the same teachings.
Regarding claim 13:
The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
Regarding claim 14:
The claim is a/an parallel version of claim 7. As such it is rejected under the same teachings.
Regarding claim 15:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 16:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
Regarding claim 17:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
Regarding claim 18:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
Regarding claim 19:
The claim is a/an parallel version of claim 5-6. As such it is rejected under the same teachings.
Regarding claim 20:
The claim is a/an parallel version of claim 7. As such it is rejected under the same teachings.
Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Devona Faulk can be reached on (571) 272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616